Citation Nr: 0108197	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right foot 
condition, claimed as calluses.

3.  Entitlement to service connection for a left foot 
condition, claimed as calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1999.

This appeal arose from a January 2000 rating decision of the 
Fargo, North Dakota, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's claims 
for service connection were not well grounded.

The issues of entitlement to service connection for right and 
left foot disorders will be subject to the attached remand.


FINDING OF FACT

The veteran does not currently suffer from a bilateral knee 
disorder which can be related to her period of service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and her 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The Board concludes 
that the discussions in the rating decision, statement of the 
case and letters have informed the veteran and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of a result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2000).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be...... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

The pertinent evidence of record included the veteran's 
service medical records.  Her knees were normal at the time 
of the December 1988 entrance examination.  They were also 
noted to be normal during a periodic examination conducted in 
March 1991.  On June 13, 1993, she complained of bilateral 
knee pain.  She denied any exacerbating factors, as well as a 
precipitating injury.  No complaints of locking, catching or 
giving way were made.  No effusion or swelling was present, 
although there was some mild tenderness to the patellar 
facets bilaterally with some pain with tightening of the 
quadriceps against the fixed patella.  There was also some 
mild tightness of the lateral reticulum.  The Drawer, 
Lachman's and pivot shift tests were all negative.  There was 
no joint line tenderness and the medial collateral and 
lateral collateral ligaments were stable.  The assessment was 
patellofemoral syndrome with patellar tendonitis.  A July 
1996 periodic examination noted that the musculoskeletal 
system was within normal limits.

The veteran was afforded a VA examination in May 1999.  There 
was no evidence of tenderness, edema or deformity of either 
knee.  There was negative laxity as per the Drawer and 
varus/valgus stress tests.  The McMurray's test was negative, 
while the Clarke's test was positive.  Range of motion was as 
follows:  the left knee displayed active flexion of 140 
degrees; passive flexion of 135 degrees; there was 140 
degrees of flexion after exercise.  The right knee showed 140 
degrees of active and passive flexion; she had 137 degrees of 
active flexion after exercise.  Extension was to 0 degrees in 
both knees, both actively and passively.  There was no 
objective evidence of pain on motion, nor was there any 
indication of fatigability or incoordination.  There was also 
no further loss of function after exercise.  An x-ray was 
negative.  The assessment was of no bilateral knee condition 
found on examination.

In order to establish service connection, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1996).

In the instant case, there is evidence that the veteran had 
been treated for patellofemoral syndrome with patellar 
tendonitis in service.  However, there is no competent 
evidence of a currently diagnosed disability of the knees.  
Rather, the VA examination conducted in May 1999 specifically 
found that no bilateral knee disorder existed.  Clearly, 
there is no evidence of a current chronic disability of the 
knees for which service connection could be awarded.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral knee disorder.


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

Again, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The veteran has claimed that she suffers from calluses over 
both ankles which she indicated were directly related to the 
injuries noted in the service medical records.  While the VA 
examination conducted in May 1999 noted these calluses, no 
opinion as to a relationship between these and the ankle 
injuries noted in service was offered.  Such an opinion 
should be obtained prior to a final determination of the 
veteran's claims.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991) (the duty to assist the veteran includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought); and 
Hyder v. Derwinski, 1 Vet. App. 221 (1991) (examinations by 
specialists are recommended in those cases which present a 
complicated disability picture).  

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete orthopedic examination by a 
qualified physician.  After reviewing the 
claims folder, to include the service 
medical records and the May 1999 VA 
examination report, the examiner must 
render an opinion as to whether the 
bilateral ankle calluses (if present) are 
related to the ankle injuries noted in 
the service medical records.  A complete 
rationale for the opinion must be 
expressed.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.

2.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and her representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



